The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of transporting intoxicating liquor and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The case was tried in December, 1929, and the appeal was lodged in this court in April, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted. *Page 8 
We have examined the record, the evidence is circumstantial, and there are sufficient circumstances proven from which the jury might reasonably and logically find the defendant guilty. The facts proven are consistent with the guilt of the accused and inconsistent with any other reasonable hypothesis than that of his guilt. No material error is apparent.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.